DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-7, 9-13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a crossbar assembly for a vehicle having a detachable roof” and “a drip rail connected to the detachable roof” It is unclear if the detachable roof is intended to be positively claimed or merely functional.  For this reason the scope of claim 1 is unclear.  For the purpose of examination it is assumed that the detachable roof is functionally claimed.
Claims 2, 5-7, 9-13, and 15-16 are rejected as depending from claim 1 and therefore incorporating the indefinite scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5-7, 9, and 10 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 2015/0239402 A1) in view of Rasor et al. (US 4911348 A).
Regarding claim 1, Hubbard discloses a crossbar assembly capable of being used on a motor vehicle having a detachable roof and a roll bar, the crossbar assembly comprising, a stanchion (20) having a first connection portion (80, 90, 100) configured to connect in a first configuration the stanchion to the roof (Figs. 16-18) when the roof is attached to the roll bar (noting the device is structurally capable of attaching to a roof that is further attached to a roll bar), the stanchion having a second connection portion (Figs. 50-52) configured to connect in a second configuration to the roll bar (noting this configuration is structurally capable of attaching to a properly sized and shaped roll bar) when the roof is removed from the roll bar; and a crossbar (Paragraph 0010) connected to the stanchion. Hubbard discloses channel (150) a guide (noting the extending portions of the T-bolt fastener) slideably disposed within a channel (Paragraph 0106, 150) and the fastener connects the stanchion to the guide.
Hubbard does not specifically disclose a drip rail defining a gutter for channeling water, or the channel is sized to fit within the gutter.


    PNG
    media_image1.png
    341
    453
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Hubbard and allow the channel to be sized and shaped to fit within a rain gutter because such a change would allow the device to be used with vehicle roofs that include additional shapes and structures thereby allowing the device to be used in additional situations. 
It is noted that the drip rail is structurally capable of being included with a detachable roof and attached thereto.
Regarding claim 2, Hubbard discloses the first connection portion is spaced apart from the second connection portion. Noting the first connection portion is located within 
Regarding claim 5, Hubbard discloses the first connection portion includes a first hole (102/96/81) disposed in a base portion (80, 90, and 100) of the stanchion, and the fastener is disposed through the first hole to connect the stanchion to the guide when in the first configuration (Paragraph 112).
Regarding claim 6, Hubbard discloses the base portion (80, 90, and 100) includes a bottom surface and a side surface, and the first hole (102/96/81) is disposed through the bottom surface.
Regarding claim 7, Hubbard discloses the second connection portion includes a second hole disposed through the stanchion, and wherein the fastener is disposed through the second hole and is connectable to the roll bar when in the second configuration (Paragraph 0206, noting the second fastener is indirectly connectible to the roof rail through the clamp).
Regarding claim 9, Hubbard discloses the second hole is disposed through the side surface of the stanchion (Fig. 51).
Regarding claim 10, Hubbard discloses the base portion (80, 90, and 100) includes a recess (Fig. 8) which is partially defined by the bottom surface and the side surface.

Claims 1, 5, 6, and 10-13 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 2015/0239402 A1) in view of Rasor et al. (US 4911348 A).

Hubbard does not specifically disclose the fasteners through apertures 11 and 12 are connectable to a roof and roll bar as they are disclosed as rivets (Paragraph 0087).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Hubbard and replace the rivets with a removable threaded fastener thereby making it removable and replaceable because such a change would require a simple substitution of one known connection device for another.
Hubbard does not specifically disclose a drip rail defining a gutter for channeling water, a channel sized to fit within the gutter.
Rasor teaches the ability to have a vehicle roof rail attachment including a drip rail (noting the G shown in Annotated Fig. 6 above) defining a gutter for channeling 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Hubbard and allow the channel to be sized and shaped to fit within a rain gutter because such a change would allow the device to be used with vehicle roofs that include additional shapes and structures thereby allowing the device to be used in additional situations.
Regarding claim 5, Hubbard discloses the first connection portion includes a first hole (102/96/81) disposed in a base portion (80, 90, and 100) of the stanchion, and the fastener is disposed through the first hole to connect the stanchion to the guide (noting the extensions of the T-bolt) when in the first configuration (Paragraph 112).
Regarding claim 6, Hubbard discloses the base portion includes a bottom surface and a side surface, and the first hole (102/96/81) is disposed through the bottom surface.
Regarding claim 10, Hubbard discloses the base portion (80, 90, and 100) includes a recess (Fig. 8) which is partially defined by the bottom surface and the side surface.
Regarding claims 11-13, modified Hubbard discloses wherein in the second configuration the channel is disposed in the gutter of the drip rail (as noted above), but does not specifically disclose a bracket, the bracket connectable to a roll bar, the fastener disposed through the first hole and connected to the bracket when in the second configuration, the bracket includes a flat portion connectable to the roof rail and a bracket channel extended out from the flat portion, the guide is slideably disposed 
Rasor teaches the ability to have a stanchion connectible to a roof rail including a bracket (40) and a fastener (54), the bracket connectable to a roll bar (to the degree that a portion of the roll bar is properly sized and shaped to attach the bracket structure), the fastener (noting 54 also) disposed through a first hole (noting Figs. 3 and 5) and connected to the bracket (40) when in a configuration, the bracket includes a flat portion connectable to the roll bar and a bracket channel (48) extended out from the flat portion, a guide (50) slideably disposed within the bracket channel, wherein the fastener (54) is connected to the second guide when in the second configuration.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Hubbard and include the bracket assembly as taught by Rasor would allow a quick detachment mechanism allowing for adjustment with respect to a channel thereby allowing the device to be moved along the channel and having additional functionally to a t-bolt.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 2015/0239402 A1) in view of Rasor et al. (US 4911348 A) as applied to claim 1 above, and further in view of Hubbard (US 2015/0069102 A1) (Hubbard ‘102 hereafter).
Regarding claims 15, Hubbard does not specifically disclose the crossbar is configured to be moved relative to the stanchion to allow for different lateral spacing between the first configuration and the second configuration.

It would have been obvious to one having ordinary skill in the art before the effective filling date to take the device of Hubbard and use the teaching of Hubbard ‘102 and include an extension mechanism and allowing the crossbar to be moved relative to the stanchions thereby adjusting the length between the stanchions because such a change would allow the device to fit on different vehicles that have different spacing between points at which stanchions can be mounted.
Regarding claim 16, modified Hubbard does not specifically disclose the crossbar is connected to the stanchion at a first area when in the first configuration and at a second area different from the first area when in the second configuration.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Hubbard and use one adjustment setting in the first configuration and a second adjustment setting in the second configuration.  Such a change would require a mere rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-7, 9-13, 15 and 16 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.T.T./           Examiner, Art Unit 3734                                                                                                                                                                                             
/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734